                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

    RONALD JOSEPH JONES,
                                                                           MEMORANDUM DECISION
                              Plaintiff,                                      & ORDER TO CURE
                                                                            DEFICIENT COMPLAINT
    v.

    JUDGE ANDREW H. STONE et al.,                                             Case No. 2:19-CV-191-RJS
                              Defendants.                               Chief District Judge Robert J. Shelby



         Plaintiff, Ronald Joseph Jones, brings this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2019),1 in forma pauperis, see 28 id. § 1915. Having now screened the Second Amended

Complaint, (Doc. No. 13), under its statutory review function,2 the Court orders Plaintiff to file

an amended complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2019).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2019).
                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) does not properly affirmatively link Defendants to specific civil-rights violations. (See
below.)

(b) improperly names judges and commissioners as defendants, apparently without considering
judicial immunity. (See below.)

(c) alleges possible constitutional violations resulting in injuries that appear to be prohibited by
42 U.S.C.S. § 1997e(e) (2019), which reads, "No Federal civil action may be brought by a
prisoner . . . for mental or emotional injury suffered while in custody without a prior showing of
a physical injury or the commission of a sexual act.”

(d) improperly names Karina M. Arellano, of Kelly Services, as defendant, apparently without
considering that only state actors are subject to suit under § 1983.

(e) possibly asserts claims on the constitutional validity of his sentence, which should be brought
in a habeas-corpus petition, not civil-rights complaint.

(f) asserts claims possibly invalidated by the rule in Heck. (See below.)

(g) has claims possibly involving current confinement; however, the complaint was apparently
not submitted using the legal help Plaintiff is entitled to by his institution under the Constitution.
See Lewis v. Casey, 518 U.S. 343, 356 (1996) (requiring prisoners be given "'adequate law
libraries or adequate assistance from persons trained in the law' . . . to ensure that inmates . . .
have a reasonably adequate opportunity to file nonfrivolous legal claims challenging their
convictions or conditions of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977)
(emphasis added)).

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).


                                                                                                       2
        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                    3
civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, 759 (10th Cir. 2009)

(unpublished) (emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th

Cir. 2008)). Plaintiff should also include, as much as possible, specific dates or at least estimates

of when alleged constitutional violations occurred.

       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need




                                                                                                       4
not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                         • Affirmative Link

               [A] plaintiff who brings a constitutional claim under § 1983 can't
               obtain relief without first satisfying the personal-participation
               requirement. That is, the plaintiff must demonstrate the defendant
               "personally participated in the alleged constitutional violation" at
               issue. Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018).
               Indeed, because § 1983 is a "vehicle[] for imposing personal
               liability on government officials, we have stressed the need for
               careful attention to particulars, especially in lawsuits involving
               multiple defendants." Pahls v. Thomas, 718 F.3d 1210, 1225 (10th
               Cir. 2013); see also Robbins v. Oklahoma, 519 F.3d 1242, 1250
               (10th Cir. 2008) (explaining that when plaintiff brings §
               1983 claims against multiple defendants, "it is particularly
               important . . . that the complaint make clear exactly who is alleged
               to have done what to whom"); Tonkovich v. Kan. Bd. of Regents,
               159 F.3d 504, 532-33 (10th Cir. 1998)) (holding that district court's
               analysis of plaintiff's § 1983 claims was "infirm" where district
               court "lump[ed]" together plaintiff's claims against multiple
               defendants--"despite the fact that each of the defendants had
               different powers and duties and took different actions with respect
               to [plaintiff]"--and "wholly failed to identify specific actions taken
               by particular defendants that could form the basis of [a
               constitutional] claim").

Estate of Roemer v. Johnson, 764 F. App’x 784, 790-91 (10th Cir. 2019).

       “A plaintiff’s failure to satisfy this requirement will trigger swift and certain dismissal.”

Id. at 790 n.5. Indeed, the Tenth Circuit has “gone so far as to suggest that failure to satisfy the

personal-participation requirement will not only justify dismissal for failure to state a claim; it

will render the plaintiff’s claim frivolous.” Id.

                                        • Judicial Immunity

       It is well settled that judges "are absolutely immune from suit unless they act in 'clear

absence of all jurisdiction,' meaning that even erroneous or malicious acts are not proper bases


                                                                                                       5
for § 1983 claims." Segler v. Felfam Ltd. P'ship, No. 08-1466, 2009 U.S. App. LEXIS 10152, at

*4 (10th Cir. May 11, 2009) (unpublished) (quoting Stump v. Sparkman, 435 U.S. 349, 356-57

(1978)). The judge here very well may have been acting in a judicial capacity in presiding over

Plaintiff’s case; if so, such actions are entitled to absolute immunity. See Doran v. Sanchez, No.

08-2042, 2008 U.S. App. LEXIS 17987, at *2 (10th Cir. Aug. 19, 2008) (unpublished).

                                               • Heck

       Plaintiff's claims appear to include some allegations that if true may invalidate his

conviction or sentence. "In Heck, the Supreme Court explained that a § 1983 action that would

impugn the validity of a plaintiff's [incarceration] cannot be maintained unless the [basis for

incarceration] has been reversed on direct appeal or impaired by collateral proceedings." Nichols

v. Baer, 315 F. App’x 738, 739 (10th Cir. 2009) (unpublished) (citing Heck v. Humphrey, 512

U.S. 477, 486-87 (1994)). Heck keeps litigants "from using a § 1983 action, with its more lenient

pleading rules, to challenge their conviction or sentence without complying with the more

stringent exhaustion requirements for habeas actions." Butler v. Compton, 482 F.3d 1277, 1279

(10th Cir. 2007) (citation omitted). Heck clarifies that "civil tort actions are not appropriate

vehicles for challenging the validity of outstanding criminal judgments." 512 U.S. at 486.

       Plaintiff argues that his constitutional rights were breached in a way that may attack

Petitioner's very imprisonment. Heck requires that, if a plaintiff requests § 1983 damages, this

Court must decide whether judgment for the plaintiff would unavoidably imply that Plaintiff’s

incarceration is invalid. Id. at 487. Here, it appears it may on some claims. If this Court were to

conclude that Plaintiff's constitutional rights were violated in a prejudicial manner, it would be

stating that Plaintiff's incarceration was not valid. Thus, the involved claims "must be dismissed



                                                                                                      6
unless the plaintiff can demonstrate that the conviction or sentence has already been invalidated."

Id. This has apparently not happened and may result in dismissal of such claims.

                               MOTION TO APPOINT COUNSEL

        The Court now addresses Plaintiff's motion for the Court to ask pro bono counsel to

represent Plaintiff. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d

613, 616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987).

However, the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S.

§ 1915(e)(1) (2018); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). Plaintiff bears the burden of convincing the Court that Plaintiff’s claim has enough merit

to warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to ask counsel to represent Plaintiff free of charge, this Court

considers a variety of factors, like “'the merits of the litigant's claims, the nature of the factual

issues raised in the claims, the litigant's ability to present his claims, and the complexity of the

legal issues raised by the claims.'" Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)

(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838-39. Considering the

above factors, the Court concludes here that, at this time, Plaintiff's claims may not be colorable,

the issues in this case are not complex, and Plaintiff is not at this time too incapacitated or unable

to adequately function in pursuing this matter. Thus, the Court denies for now Plaintiff's motion

for appointed counsel.

                   MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

        The Court evaluates Plaintiff's motion for preliminary injunctive relief. Plaintiff appears

to merely be trying to expedite the relief he seeks in his complaint. This type of injunction is



                                                                                                        7
disfavored by the law. See SCFC ILC, Inc. v. Visa USA, Inc., 936 F.2d 1096, 1098-99 (10th Cir.

1991).

         Further, Plaintiff has not specified adequate facts showing each of the four elements

necessary to obtain a preliminary injunctive order:

                "(1) a substantial likelihood of prevailing on the merits; (2)
                irreparable harm in the absence of the injunction; (3) proof that the
                threatened harm outweighs any damage the injunction may cause
                to the party opposing it; and (4) that the injunction, if issued, will
                not be adverse to the public interest."

Brown v. Callahan, 979 F. Supp. 1357, 1361 (D. Kan. 1997) (quoting Kan. Health Care Ass'n v.

Kan. Dep't of Soc. and Rehab. Servs., 31 F.3d 1536, 1542 (10th Cir. 1994)).

         Preliminary injunctive relief is an extraordinary and drastic remedy to be granted only

when the right to relief is "clear and unequivocal." SCFC ILC, Inc., 936 F.2d at 1098. The

Court has carefully reviewed Plaintiff's pleadings and motions for injunctive relief and concludes

Plaintiff's claims do not rise to such an elevated level that an emergency injunction is warranted.

In sum, Plaintiff has not met the heightened pleading standard required in moving for an

emergency injunction.

                                              ORDER

         IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Third Amended Complaint.”

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.




                                                                                                      8
(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve Third Amended Complaint on Defendants; instead the Court

will perform its screening function and determine itself whether the amended complaint warrants

service. No motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019) (“The

officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff's motion for appointed counsel is DENIED, (see ECF No. 22); however, if, after the

case develops further, it appears that counsel may be needed or of specific help, the Court will

ask an attorney to appear pro bono on Plaintiff's behalf.

(6) Plaintiff’s motion for service of process is DENIED. (ECF No. 21.) There is no valid

complaint on file as of this Order.

(7) Plaintiff's motion for preliminary injunctive relief is DENIED. (See ECF No. 9.)

       DATED this 13th day of February, 2020.

                                               BY THE COURT:



                                               CHIEF JUDGE ROBERT SHELBY
                                               United States District Court




                                                                                                       9
